    Case 2:18-cr-00118-MLCF-JVM Document 164 Filed 01/15/20 Page 1 of 1



MINUTE ENTRY
FELDMAN, J.
JANUARY 15, 2020
JS10: 00:05

                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                    CRIMINAL DOCKET

VERSUS                                                      NO. 18-118

ALEX MADRIAGA                                               SECTION "F"

                                   SENTENCING


COURTROOM DEPUTY: Cherie Stouder
COURT REPORTER:   Toni Tusa


APPEARANCES:        Mary Dee Carraway, Counsel for the Government
                    Brian Capitelli, Counsel for the Defendant
                    Tamika Jackson, U.S. Probation Officer
                    Alex Madriaga, Defendant

Case called at 2:15 p.m.; all present and ready.
Statement by counsel for defendant in mitigation of sentence.
Defendant sentenced as to Count 1 of the Superseding Bill of Information.
Government’s oral motion to dismiss Count 1 of the Indictment – GRANTED
See Judgment.
The defendant was released and ordered to report to the U.S. Probation Office.
Court adjourned at 2:20 p.m..
